     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 1 of 13 PageID# 2207


                                                                                         EX
1                           IN THE UNITED STATES DISTRICT COURT
                                                                                         JtM I 7 20|9    y
2

                            FOR THE EASTERN DISTRICT OF VIRGINIA                   CLERK,U^piSTRICl COURT
3                                                                                         RICHMOND. V/

4                                       RICHMOND DIVISION

5
     ROBERT DAVID STEELE,et al.,                      Case No.: 3:17-cv-00601-MHL
6
                   Plaintiff,
7                                                     DEFENDANT'S INITIAL DISCLOSURE
     vs.
                                                      STATEMENT
g

     JASON GOODMAN,et al.,
9

                   Defendant
10


11
                        RULE 26(A)1 INITIAL DISCLOSURE STATEMENT
12


13
            Comes now,Defendant Jason Goodman,Pro Se, pursuant to Federal Rule of Civil
14
     Procedure 26(a)(1) to submit his disclosures as follows. Defendant reserves the right to
15


16
     supplement his disclosure statement as continuing investigation and discovery may alter this

17   disclosure and/or identify other potential witnesses, documents, and information.
18


19


20


21


22


23


24


25


26


27


28

     RULE 26(A)1 INITIAL DISCLOSURE STATEMENT - 1
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 2 of 13 PageID# 2208



1        1. Individuals likely to have discoverable material
2


3
                  a. Robert David Steele(knowledge regarding the allegations set forth in the
4

                     Complaint and the denials, defenses, and allegations set forth in the
5


6                    Defendants' Answers)do Steven S. Biss(VSB No. 12912)E-mail:

7                    stevenbiss@earthlink.net 300 West Main Street, Suite 102 Charlottesville,
8
                      Virginia 22903 Phone:(804)501-8272 Fax: (202)318-4098 Counsel for
9
                     Plaintiffs
10


11


12                b. Representative ofEarth Intelligence Network(knowledge regarding the
13                    allegations set forth in the Complaint and the denials, defenses, and
14
                      allegations set forth in the Defendants' Answers) do Steven S. Biss(VSB
15
                      No. 32972)E-mail: stevenbiss@earthlink.net 300 West Main Street, Suite 102
16

                      Charlottesville, Virginia 22903 Phone:(804)501-8272 Fax: (202)318-
17


18                   4098 Counsel for Plaintiffs

19


20
                  c. Devin Nunes(associate of plaintiff knowledge regarding the allegations set
21
                      forth in the Complaint and the denials, defenses, and allegations set forth in
22

                      the Defendants' Answers)264 Clovis Avenue Suite 206 Clovis, CA 93612
23


24                    Main:(559)323-5235 Fax:(559)323-5528

25


26
                  d. Jason Goodman (knowledge regarding the allegations set forth in the
27
                      Complaint and the denials, defenses, and allegations set forth in the
28

     RULE 26(A)I INITIAL DISCLOSURE STATEMENT - 2
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 3 of 13 PageID# 2209



 1                   Defendants' Answers)252 7^ Avenue Apt 6s New York NY 10001 Pro Se
2
                     Defendant
3


4

                 e. Patricia A. Negron(knowledge regarding the allegations set forth in the
5


6                    Complaint and the denials, defenses, and allegations set forth in the

7                    Defendants' Answers)c/o R. Johan Conrod,Jr.(VSB No.46765)E-mail:
8
                     rjconrod@kaufcan.com KAUFMAN & CANOLES,P.O. 150 West Main
9
                     Street, Suite 2100 Norfolk, VA 23510 Phone:(757)624-3000 Fax:(888)360-
10

                     9092 Terry C. Frank, Esq.(VSB No. 74890)E-mail: tcfrank@kaufcan.com
11


12                   Benjamin A. Wills, Esq.(VSB No. 88109)E-mail: bawills@kaufcan.com

13                   KAUFMAN & CANOLES,P.C. 1021 E. Cary Street, Suite 1400 Richmond,
14
                     Virginia 23219 Phone:(804)771-5700 Fax:(888)360-9092 Counsel for
15
                     Defendant Patricia A. Negron
16


17


18                f. Susan A. Lutzke a/k/a Queen Tutl (knowledge regarding theallegations set

19                   forth in the Complaint and the denials, defenses, and allegations set forth in
20
                     the Defendants' Answers) 1221 University Ave., Unit D202 Fort Collins, CO
21
                     80521 Pro se Defendant
22


23


24                g. D. George Sweigert(potential knowledge regarding the online activities of the

25                   parties related to the allegations set forth in the Amended Complaint and the
26
                     Defendants' Answers)c/o P.O. Box 152 Mesa, AZ 85211 Prospective Pro se
27
                     Intervenor
28

     RULE 26{A)1 INITIAL DISCLOSURE STATEMENT - 3
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 4 of 13 PageID# 2210



 1


2
                  h. George Webb Sweigert(brother ofD. George Sweigert with potential
3
                     knowledge regarding the online activities ofthe parties related to the
4

                     allegations set forth in the Amended Complaint and the Defendants' Answers)
5


6                    Country Inn and Suites by Raddison 8850 Hampton Mall Dr N,Capitol

7                    Heights, MD 20743(503)919-0748
 8


9
                  i. Dr. Cynthia Ann McKinney (knowledge ofthe allegations set forth in the
10

                     Amended Complaint and the Defendants' Answers specifically with respect to
11


12                   the Plaintiffs' #UNRIG campaign, its operation, and donations thereto)

13                   Address and number unknown.

14


15
                 j. Manuel Chavez III(Former Associate ofPlaintiff and recent associate of D.
16

                     George Sweigert with knowledge regarding the allegations set forth in the
17


18                   Complaint and the denials, defenses, and allegations set forth in the

19                   Defendants' Answers). Address unknown(480)332-9117
20


21
                  k. Tyroan Simpson(Former Associate ofPlaintiff and recent associate of D.
22

                     George Sweigert with knowledge regarding the allegations set forth in the
23


24                   Complaint and the denials, defenses, and allegations set forth in the

25                   Defendants' Answers). Address and phone number unknown
26


27


28

     RULE 26(A)1 INITIAL DISCLOSURE STATEMENT - 4
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 5 of 13 PageID# 2211



 1                1. Nathan Stolpman(Former Associate of Plaintiff and recent associate of D.
2
                     George Sweigert with knowledge regarding the allegations set forth in the
3
                     Complaint and the denials, defenses, and allegations set forth in the
4

                     Defendants' Answers). Address and phone number unknown
5


6


7                 m. Jacquelyn Weaver(associate ofD. George Sweigert with knowledge
8
                     regarding the allegations set forth in the Complaint and the denials, defenses,
9
                     and allegations set forth in the Defendants' Answers). 102 Fern Purvis, MS
10

                     39475 jacquelynl 13@hotmail.com
11


12


13                n. Steve Outtrim (associate of D. George Sweigert and co-Defendant Lutzke
14
                     with knowledge regarding the allegations set forth in the Complaint and the
15
                     denials, defenses, and allegations set forth in the Defendants' Answers). 90
16

                     Franklin Road Freemans Bay Auckland 1011 New Zealand
17


18


19                o. Kevin Marsden (associate of D. George Sweigert with knowledge regarding
20
                     the allegations set forth in the Complaint and the denials, defenses, and
21
                     allegations set forth in the Defendants' Answers).
22


23


24                p. Jake Morphonios (associate of D. George Sweigert and co-Defendant Lutzke

25                   with knowledge regarding the allegations set forth in the Complaint and the
26
                     denials, defenses, and allegations set forth in the Defendants' Answers).
27
                     morphonios@.vahoo.com
28

     RULE 26(A)1 INITIAL DISCLOSURE STATEMENT - 5
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 6 of 13 PageID# 2212



 1                 q. Dean Fougere (associate of D. George Sweigert with knowledge regarding the
2
                       allegations set forth in the Complaint and the denials, defenses, and
3
                       allegations set forth in the Defendants' Answers) 154 Lake Drive Plymouth
4

                       MA 02360(508)329-2046
5


6                  r. Quinn Michaels(AKA Corey Aiken)(former associate of Defendant Goodmar

7                      with knowledge regarding the allegations set forth in the Complaint and the
8
                       denials, defenses, and allegations set forth in the Defendants' Answers)
9
                       address unknow phone number(503)395-xxxx
10

          2. Documents
11


12   The Defendant intends to use the following documents in support of his case

13                 a. All documents identified and referred to in the parties' pleadings, including
14
                       documents that are linked via internet URLs
15
                   b. All documents produced in discovery by the parties;
16

                   c. E-mails exchanged between Defendant Goodman and Plaintiff
17


18                 d. E-mails exchanged between Defendant Goodman and Co-Defendant Negron

19                 e. E-mails exchanged between Defendant Goodman and Co-Defendant Lutzke
20
                   f. E-mails and telephone calls between Defendant Goodman and Counsel for
21
                       Plaintiff
22

                   g. E-mails and telephone calls between Defendant Goodman and William F.
23


24                     Keman

25                 h. All documents produced by third-parties in response to Rule 45 Subpoenas.
26
          3. Damages
27


28

     RULE 26(A)1 INITIAL DISCLOSURE STATEMENT - 6
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 7 of 13 PageID# 2213



 1           Defendant Goodman is not claiming any damages at this time but reserves his right to
2
             amend that in the future.
3
          4. Insurance
4

             There is no applicable insurance.
5


6


7    Defendant reserves the right to amend and supplement these Rule 26(a)(1)Disclosures in
 8
     accordance with the Rule 26 FRCP.
9


10

     DATED; June 14, 2019
11


12                                                                         Respectfully submitted

13


14


15


16


17
                                                                           Jason Goodman,Pro S«
18                                                                           252 7'*' Avenue Apt 6s
                                                                             New York, NY 10001
19                                                                  truth@crowdsourcethetruth.org

20


21


22


23


24


25


26


27


28

     RULE 26(A)1 INITIAL DISCLOSURE STATEMENT - 7
     Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 8 of 13 PageID# 2214



 1                              IN THE UNITED STATES DISTRICT COURT

2


 3
                            FOR THE EASTERN DISTRICT OF VIRGINIA

4                                        RICHMOND DIVISION

 5
     ROBERT DAVID STEELE,et al.,                       Case No.: 3:17-cv-00601-MHL
6
                   Plaintiff,
7
                                                       DEFENDANT'S SWORN STATEMENT
     vs.

 8

     JASON GOODMAN,et al.
9

                   Defendant
10


11
                                 DEFENDANT'S SWORN STATEMENT
12


13
            I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
14
     Signed this   14   day of June 2019
15


16


17                                         Defendant,Pro Se Jason Goodman

18


19


20


21


22


23


24


25


26


27


28

     DEFENDANT'S SWORN STATEMENT - 1
        Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 9 of 13 PageID# 2215
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF VIRIGINIA
                                                                  DIVISION




     ROBERT DAVID STEELE,et al.
                                   Plaintiff(s),

                                                                                              3:17-cv-00601-MHL
                                                                       Civil Action Number:

      JASON GOODMAN,et al.,

                                   Defendant(s).


                                LOCAL RULE 83.1(M)CERTIFICATION


I declare under penalty of H
                           perjury
                              j j that:                              DEFENDANT'S INITIAL DISCLOSURE
No attorney has prepared,or assisted in the preparation pf STATEMENT

  JASON GOODMAN

Name ofPro Se Party (Print or Type)


Signatj^ofp/o 5e Party
Executed on: June 14, 2019              (Date)

                                                             OR



The following attorney(s) prepared or assisted me in preparation of.
                                                                               (Title of Document)

(Name of Attorney)


(Address of Attorney)


(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 10 of 13 PageID# 2216




      Circuit Court for.Eastern Divistion Virginia                                                      Case No« 3:17-cv-60l-MHL
                                                            CityorCoun^
       Robert David Steele and Earth Intelligence Networ
                                                                                      Jason Goodman

      Name                                                                            Name
       1100S LANGTON ARMS CT                                                          252 7th avenue                                 6s

      Sll«6tAilKll«5S-~                                     Apt#      ■■              StreetAddress                                   Apt#
       OAKTON,                 VA     22124        {571) 320-8573                     New York                NY   10001    C323     744-7594

      City                    State     Z^Code       Area Telephone                   City                    State ZIpCode Area          Tdephone
                                                     Code                                                                    Code
                            Pfahm                                                                          D^endant




                                                    CERTIFICATE OF SERVICE
                                                                    (D0MRELS8)


                                                                                                 June
                 I HEREBY CERTIFY that on this it                                  day of.                                 , 2019          .a copy
                                                            DEFENDANT'S INITIAL DISCLOSURE STATEMENT
                 ofthe document(s)entitled
                                                                                                              Title of Document($)
                                                                                   was/were mailed, postage prepaid to:
                  Terry Frank Kaufman & Canoles
                  OpposingPartyorHis/HerAttorney

                  1021 E. Gary Street, 14th Floor
                 Address

                       Richmond                                VA                            23219
                 6Hy                                                       Stale                        —Sp—



                                        June 14. 2019
                                        Date                               Signahie




                                                                            Page 1 of 1
                                                                                                                   DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 11 of 13 PageID# 2217




                                                                                                    Case No. 3:17-cv-601-MHL
                                                            CityorCounty
       Robert David Steele and Earth Intelligence Networ
                                                                                  Jason Goodman

      Name                                                                        Name
       11 COS LANGTON ARMS CT                                              VS.    252 7th avenue                                    6s

      SblMtAddraaS                                         A|H.lf                 StreetAddress                                      Apt#
       OAKTON,                  VA    22124        (5711 320-8573                 New York                   NY   10001   ^323 1 744-7594
      CMy                               Zip Coda     Area Telephone               City                            ZipCode Area           Telephone
                                                     Code                                                                   Code
                            HaoTtilf                                                                   D^endant




                                                    CERTIFICATE OF SERVICE
                                                                    (DOMREL58)


                                                                                             June
                 I HEREBY CERTIFY that on this                                   day of                                   , 2019          .a copy
                                                            DEFENDANT'S INITIAL DISCLOSURE STATEMENT
                 of the document(s)entitled
                                                                                                             Title of Document(s)
                                                                              was/were mailed, postage prepaid to:
                  D. George Sweigert
                  Opposing Party or His/Her Attorney

                  PO Box 152

                 Address

                        Mesa                                   AZ                        85211
                 City                                                 State                            Zip




                                         June 14. 2019
                                        Date




                                                                       Page 1 of 1
                                                                                                                  DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 12 of 13 PageID# 2218




      Circuit Court for.Eastern Divistion Virginia                                               Case No.3:l7-cv-60l-MHL
                                                            CityorCounly
       Robert Oavid Steele and Earth Intelligence Networ
                                                                                 Jason Goodman
      Name                                                                       Name
       11005 LANGTON ARMS CT                                               VS. 252 7lh avenue                                 6s
      sii«aAddi«ss              ''                                               StreetAddness                                 Apt#
       OAKTON.                 VA      22124      (5711 320-8573                 New York              NY   10001    r323 )744-7594
      City                     State    ZipCode      Area Telephone             City                  Slate ZipCode Area           Telephona
                                                     Code                                                             Code
                            fHsMm                                                                   Defendant




                                                    CERTIFICATE OF SERVICE
                                                                   (DOMREL58)


                                                                                         June
                 I HEREBY CERTIFY that on this 14                              day of.                                  2019        ,a copy
                                                            DEFENDANT-S INITIAL DISCLOSURE STATEMENT
                 ofthe document(s)entitled
                                                                                                       Title of Document(s)
                                                                              was/were mailed, postage prepaid to:
                 Susan Lutzke Holmes
                  Opposing Party or His/Her Attorney
                  2608 Leisure Dr Unit B

                 Address

                        Fort Collins                           GO                    80525
                 City                                                 stale                      —Bp—




                                        June 14. 2019
                                        Date




                                                                       Page 1 of 1
                                                                                                            DR58- Revised 13 February 2001
Case 3:17-cv-00601-MHL Document 125 Filed 06/17/19 Page 13 of 13 PageID# 2219




      Circuit Court for.Eastern Divistion Virginia                                               Case No. 3:l7-cv-601-MHL
                                                            CityorCoun^
       Robert David Steele and Earth Intelligence Networ
                                                                                 Jason Goodman
      Name                                                                       Name
       110O5 LANGTON ARMS CT                                              VS. 252 7th avenue                                  6s
      aaeetAOOress                                        A|H.ff                StreetAddress                                   ApL#
       OAKTON.                 VA     22124       (5711 320-8573                 New York              NY    10001    f323    744-7594
      City                             ZIpCode       Area Telephone             CHy                    State ZipCode Area          Telephofie
                                                     Code                                                              Code
                            PbMSf                                                                   Ddendant




                                                    CERTIFICATE OF SERVICE
                                                                    (DOMREL58)


                                                                                         June
                I HEREBY CERTIFY that on this i4                               day of.                                   2019         a copy
                                                            DEFENDANT'S INITIAL DISCLOSURE STATEMENT
                ofthe document(s)entitled
                                                                                                      Title of Docunient(s)
                                                                              was/were mailed, postage prepaid to:
                 Steven S Biss
                 Opposing Party or His/Her Attorney
                 300 West Main Street Suite 102

                Address

                       Charlottesville                         VA                   22903
                6ity                                                  eiate                        Sp—




                                       June 14. 2019
                                      Date




                                                                      Page 1 of 1
                                                                                                            DR58- Revised 13 February 2001
